 Case 4:19-cv-00403-ALM Document 12 Filed 08/16/19 Page 1 of 2 PageID #: 79




                            IN THE UNITED STATES DISTRICT
                           COURT FOR THE EASTERN DISTRICT
                             OF TEXAS SHERMAN DIVISION

FARHAD SHAHROKHI                              §
                                              §
          Plaintiff,                          §
                                              §
v.                                            §       CIVIL ACTION NO.
                                              §       4:19-cv-00403-ALM
                                              §       (JURY TRIAL)
THE UNIVERSITY OF NORTH                       §
TEXAS                                         §
                                              §
          Defendant.                          §

              PLAINTIFF FARHAD SHAHROKHI’S NOTICE OF SERVICE OF
                 INITIAL DISCLOSURES UNDER FED. R. CIV. P. 26(a)(1)

TO THE HONORABLE JUDGE OF SAID COURT:

          Farhad Shahrokhi (“Plaintiff”) hereby files its Notice of Service of Plaintiff’s Initial

Disclosures, and states that on August 16, 2019, Plaintiff served its Initial Disclosures on

Defendant by and through their attorneys of record via certified mail, return receipt requested and

e-mail.

                                              Respectfully Submitted,

                                              ROBERTS CUNNINGHAM & STRIPLING LLP

                                              By: /s/ H.N. Cunningham III
                                              H.N. Cunningham, III
                                              Texas Bar No. 05246900
                                              Email: hnciii@aol.com
                                              John P. Tufnell
                                              Texas Bar No. 24047033
                                              Email: jtufnell@gmail.com
                                              13155 Noel Road, Suite 900
                                              Dallas, Texas 75240
                                              Attorneys for Plaintiff



PLAINTIFF FARHAD SHAHROKHI’S NOTICE OF SERVICE OF
INITIAL DISCLOSURES UNDER FED. R. CIV. P. 26(a)(1) – PAGE 1
 Case 4:19-cv-00403-ALM Document 12 Filed 08/16/19 Page 2 of 2 PageID #: 80




                                     Certificate of Service


        I hereby certify that a true and correct copy of the foregoing was sent by certified mail,
return receipt requested and e-mail to all counsel of record on the 16th day of August, 2019:



                                                    /s/ John P. Tufnell




PLAINTIFF FARHAD SHAHROKHI’S NOTICE OF SERVICE OF
INITIAL DISCLOSURES UNDER FED. R. CIV. P. 26(a)(1) – PAGE 2
